Case 1:19-cv-00007-CBA-VMS Document 69-1 Filed 03/01/19 Page 1 of 2 PagelD #: 7022

UNIFED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

No. 1:19-ev-00007-CBA-VMS
ROBERT BARTLETT, et al.,

| : AFFIDAVIT OF MICHAEL J.
Plaintiffs, : SULLIVAN IN SUPPORT OF
_y- : MOTION FOR ADMISSION
SOCIETE GENERALE DE BANQUE AU LIBAN PRO HAC VIC
SAL, et al.,
Defendants.

MICHAEL J. SULLIVAN, being duly sworn, hereby deposes and says as follows:

1. Iam a Partner at Ashcroft Law Firm, LLC,. located at 200 State Street, 7 Floor, Boston,
MA 02109.

2. I submit this affidavit in support of my motion for admission to practice pro hac vice in the
above captioned matter.

3. As shown in the Certificate of Good Standing annexed hereto I am a member in good
standing of the Bar of the Commonwealth of Massachusetts:

4. Ihave not been convicted of a felony.

5. Thave not been censured, suspended, disbarred or denied admission or readmission by any
court.

6. There are no pending disciplinary proceedings against me in any State or Federal Court.

7. Wherefore your affiant respectfully submits that he be permitted to appear as counsel and

advocate pro hac vice in this one case for Defendant Société Générale.de Banque au Liban S.A.L.
Case 1:19-cv-00007-CBA-VMS Document 69-1 Filed 03/01/19 Page 2 of 2 PagelD #: 7023

I declare under the penalty of perjury that the foregoing is true and correct.

Executed on this 1st day of March, 2019, in Boston, MA.

ASHCROFT LAW FIRM, LLC

“

Michael Sullivan

200 State $tréet, 7th Floor
Boston, MA 02109

T: 617-573-9400

F: 617-933-7607
msullivan@ashcroftlawfirm.com

Counsel for Société Générale de
Banque au Liban S.A.L.

COMMONWEALTH OF MASSACHUSETTS

On this 1st day of March, 2019, before me, the undersigned notary public, personally
appeared Michael J. Sullivan, proved to me through satisfactory evidence of identification, which
was his Massachusetts Driver’s License, to be the persons whose names is signed on the preceding
or attached document, and acknowledged to me that he signed it voluntarily for its stated purpose.

hacaf aeatT e n fne
SARAH A. LAWLER
Notary Public
Massachusetts
Commission Expires Jun 19, 2020

      
   

       
